By the Court.

Lumpkin, J.
delivering the opinion.
We see no error in the judgment of the Circuit Court. The contract in this case was sufficiently certain. It really is nothing more nor-less than a due bill for money loaned. It was an advance, to say the most of it, by Conner & Taylor for five hundred dollars to Hart upon the faith of cotton to *386be forwarded to them in thirty days by the defendant. If not immediately due, it certainly was at the end of the thirty days. It is for Hart to plead and prove payment in cotton or otherwise.
Judgment affirmed.